RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3440-20

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

          Plaintiff-Respondent,

v.

S.N.H. (deceased),

          Defendant,

and

S.L.,

     Defendant-Appellant.
________________________

IN THE MATTER OF THE
GUARDIANSHIP OF N.H.,
a minor.
________________________

                   Argued August 30, 2022 – Decided September 7, 2022

                   Before Judges Haas, Gooden Brown and Mawla.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Gloucester County,
            Docket No. FG-08-0051-18.

            Bruce P. Lee, Designated Counsel, argued the cause for
            appellant (Joseph E. Krakora, Public Defender,
            attorney; Bruce P. Lee, on the briefs).

            Salima E. Burke, Deputy Attorney General, argued the
            cause for respondent (Matthew J. Platkin, Acting
            Attorney General, attorney; Melissa H. Raksa,
            Assistant Attorney General, of counsel; Salima E.
            Burke, on the brief).

            Meredith Alexis Pollock, Deputy Public Defender,
            argued the cause for minor (Joseph E. Krakora, Public
            Defender, Law Guardian, attorney; Meredith Alexis
            Pollock, of counsel; Nancy P. Fratz, Assistant Deputy
            Public Defender, of counsel and on the brief).

PER CURIAM

      Appellant S.L. appeals from a July 1, 2021 order terminating his parental

rights and granting the Division of Child Protection and Permanency (Division)

guardianship of his son, N.H. We affirm.

      N.H. was born in 2015 and has been in the Division's custody since his

second birthday.      He suffers from numerous physical, neurological,

developmental, and behavioral conditions, including flaccid paralysis, cerebra l

palsy, asthma, club feet, failure to thrive, and autism. He is unable to walk

independently and requires leg braces, a wheelchair, mobile stander, and gait


                                                                          A-3440-20
                                       2
trainer. Unmonitored, N.H. can easily and severely injure himself simply by

attempting to ambulate. He is fed through a feeding tube, which must be

monitored. N.H. is treated by sixteen specialists who provide overlapping

medical care, which has been coordinated by his resource parents who intend to

adopt.

      S.L. is disabled and receives monthly benefits from the Veterans

Administration (VA). His VA benefits are administered by a financial fiduciary.

He has a thirty-year history of mental health problems, including schizoaffective

disorder (bipolar type), depression, and suicidal ideations.        He has been

voluntarily and involuntarily committed on several occasions. He has a history

of domestic violence and substance abuse, involving severe cocaine and crack

cocaine use. As a result, S.L. has been frequently incarcerated and on various

occasions unable to care for N.H.

      In addition to the services provided for N.H., the Division deployed a

battery of services for S.L.'s benefit throughout this matter, including: substance

abuse, psychological, and psychiatric evaluations; referrals to intensive

outpatient treatment; family team meetings; visitation; counseling; parent

education programs; and drug screens. With a few exceptions, S.L. failed to

cooperate or complete the services provided.


                                                                             A-3440-20
                                        3
      In March 2018, at the onset of the guardianship proceeding, the court

appointed a guardian ad litem (GAL) for S.L. at defense counsel's request. One

year later, S.L. executed an identified surrender of his parental rights to N.H.'s

half-sister. During the surrender proceeding the GAL advised the court S.L.

understood what was happening and was competent to complete the surrender.

S.L.'s counsel also represented that after speaking with S.L. and reviewing the

medical information, including the Division's forensic psychology expert's

report, S.L. could complete the surrender.       The court also questioned the

Division's expert who testified and agreed, after interviewing S.L. and reviewing

his medical records. The parties declined to cross-examine the expert. The court

also questioned S.L., who testified he understood the nature of the pr oceedings.

      In December 2019, S.L. moved to vacate the surrender, which the court

denied. However, in November 2020, N.H.'s resource parents committed to

adopting him—a plan his half-sister supported—and the court ultimately

vacated the identified surrender, reopened the guardianship, and sua sponte

appointed a GAL for S.L. The GAL investigated S.L.'s competency and issued

a report, provided in advance to the court and the parties, concluding S.L. did

not require the assistance of a guardian.




                                                                            A-3440-20
                                        4
      In March 2021, the court held a hearing to review the GAL's report. The

GAL, S.L.'s counsel, Law Guardian, and the Division agreed S.L. was

competent. Thereafter, S.L. was questioned by his counsel under oath and

confirmed he understood the GAL was withdrawing from the case, that S.L. had

discussed the matter with counsel, and was satisfied with counsel's

representation. The court asked S.L. if he had any questions about the process

and S.L. responded he did not, and agreed he no longer needed a GAL and would

instead be working directly with counsel in defense of the guardianship matter.

Based on the testimony and no material dispute in fact, the court concluded S.L.

no longer required a GAL and granted the GAL's request to be relieved.

      A two-day guardianship trial occurred in June 2021. The Division called

its caseworker, N.H.'s resource mother, S.L., and the expert. The Division also

admitted thirty-four exhibits into evidence.     S.L.'s counsel also adduced

testimony from S.L. as the defense's sole witness. The trial judge found all the

witnesses credible and S.L partially credible.

      The judge found the Division met by clear and convincing evidence all

four prongs of N.J.S.A. 30:4C-15.1(a). She concluded S.L. harmed, and would

continue harming, N.H. by not addressing his mental health and substance abuse

problems. She noted S.L.'s frequent hospitalizations made him unavailable to


                                                                          A-3440-20
                                        5
care for N.H. for periods at a time. The second statutory prong was met because

S.L. "is not able now and he won't be able in any reasonably foreseeable future

[to meet N.H.'s] needs . . . despite all the reasonable efforts of the Division

throughout the course of this child's placement . . . ." In addition to S.L.'s failure

to address his own problems, the judge found S.L. had no understanding of

N.H.'s medical needs, nor how to seek and coordinate his medical care, let alone

the willingness to do so.

      The judge found the Division met the third statutory prong and recounted

the services offered to the family. Further, the Division considered alternatives

to the termination of parental rights. The judge listed the relatives the Division

explored as placement options, including the child's half-sister. However, the

resource parents utilized the services provided and assured N.H.'s needs were

met throughout the litigation. As a result, N.H.'s condition improved, and the

resource parents wished to adopt.

      The judge concluded the fourth statutory prong was met and a termination

of parental rights followed by adoption would not do more harm than good. She

credited the Division's expert, who testified S.L. and N.H.'s bond was "weak to

moderate" and N.H. would not be at risk of long-term harm if the parental




                                                                                A-3440-20
                                          6
relationship were severed. Noting N.H. had been in placement "for more than

half of his life" the judge credited the expert's testimony describing

             the resource parents' bond with the child as strong and
             centrally important to him. He sees these folks as his
             parents. They are his primary caretakers and have been
             throughout this litigation. . . . [N.H.] would . . . sustain
             severe and enduring harm if removed, [and] the loss of
             the caretakers . . . would be traumatic.

Further, S.L. "would be unable to mitigate that harm and he wouldn't be able to

mitigate it in the foreseeable future . . . ."

      S.L. raises the following arguments on appeal:

             I.   BECAUSE [THE DIVISION] PERPETUATED
             THE    FOSTER    PARENTS'     ERRONEOUS
             CONCERNS THAT S.L. COULD LITIGATE "OVER
             AND OVER AGAIN," AND BECAUSE THE FOSTER
             PARENTS WERE MISINFORMED AGAINST THE
             PERMANENT NATURE OF A [KINSHIP LEGAL
             GUARDIANSHIP (KLG)] ARRANGEMENT, THE
             FOSTER     PARENTS'     RELIANCE     ON
             MISINFORMATION TO CHO[O]SE KLG OVER
             ADOPTION WARRANTS A REVERSAL AS A
             MATTER OF LAW.

             II. BECAUSE S.L.'S MEDICAL RECORDS
             DEMONSTRATED A THIRTY-YEAR HISTORY OF
             INVOLUNTARY COMMITMENTS, DELUSIONS[,]
             AND HALLUCINATIONS, THE TRIAL COURT'S
             [RULE] 4:26-2(b) RULING AGAINST A [RULE] 4:86
             HEARING TO APPOINT A GUARDIAN WAS AN
             ABUSE OF DISCRETION.



                                                                            A-3440-20
                                           7
     a.     The trial court's reliance on the
     GAL's findings, at a March . . . 2021 [Rule]
     4:26-2(b) hearing, was an abuse of
     discretion because the GAL did not assess
     S.L.'s decision-making abilities.

     b.    Even if the GAL had relied on [the
     expert's] evaluations, the trial court's
     decision would still have been an abuse of
     discretion because the purpose of his
     evaluation was to opine on parental
     capacity, and because his assessment, as
     [the Division]'s expert witness, lacked
     independence.

III. S.L. WAS PROVIDED WITH INEFFECTIVE
ASSISTANCE OF COUNSEL WHEN COUNSEL
NEGLECTED TO MOTION FOR MISTRIAL AND
REQUEST THE COURT DRAW AN[] ADVERSE
INFERENCE BECAUSE OF THE RESOURCE
FATHER'S ABSENCE AT TRIAL. (not raised below).

     a.    S.L.'s trial attorney provided
     ineffective assistance of counsel by failing
     to request the court to draw an adverse
     inference that the resource father did not
     want to adopt. (not raised below).

     b.    S.L.'s trial attorney provided
     ineffective assistance of counsel by failing
     to motion for mistrial. (not raised below).

IV. BECAUSE S.L. IS ONE HUNDRED PERCENT
DISABLED AND WAS APPOINTED A FIDUCIARY
BY THE VA, [THE DIVISION]'S FAILURE TO
PROPERLY SERVE S.L. UNDER [RULE] 4:4-4[]
WARRANTS REVERSAL AS A MATTER OF LAW.
(not raised below).

                                                    A-3440-20
                          8
            V.    BECAUSE [N.H.] LACKED COMPETENCE
            TO WAIVE HIS RIGHT TO FINANCIAL SUPPORT
            FROM S.L., THE COURT LACKED JURISDICTION
            OVER [N.H.] TO TERMINATE S.L.'S PARENTAL
            RIGHTS. IN THE ALTERNATIVE, THE COURT
            FAILED TO CONSIDER WHAT [E]FFECT THE
            LAW GUARDIAN'S WAIVER OF [N.H.]'S RIGHTS
            TO FINANCIAL SUPPORT WOULD HAVE UPON
            [N.H.]'S BEST INTERESTS UNDER PRONG FOUR
            OF N.J.S.A. 30:4C-15.1(a), WHICH REQUIRES A
            SHOWING THAT TERMINATION OF PARENTAL
            RIGHTS WOULD NOT DO MORE HARM THAN
            GOOD TO A SUBJECT CHILD IN GUARDIANSHIP
            LITIGATION. (not raised below).

                                        I.

      Appellate review in termination of parental rights cases is limited. N.J.

Div. of Youth & Fam. Servs. v. R.G., 217 N.J. 527, 552 (2014). We defer to the

factual findings underlying the trial court's decision if they are supported by

"'adequate, substantial, and credible evidence' on the record." N.J. Div. of Youth

& Fam. Servs. v. M.M., 189 N.J. 261, 279 (2007) (quoting In re Guardianship

of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)). "We accord deference to

factfindings of the family court because it has the superior ability to gauge the

credibility of the witnesses who testify before it and because it possesses special

expertise in matters related to the family." N.J. Div. of Youth & Fam. Servs. v.

F.M., 211 N.J. 420, 448 (2012) (citing Cesare v. Cesare, 154 N.J. 394, 413

(1998)). Reversal is warranted if the court's findings are "so wide of the mark

                                                                             A-3440-20
                                        9
that a mistake must have been made[.]" N.J. Div. of Youth & Fam. Servs. v.

L.J.D., 428 N.J. Super. 451, 476 (App Div. 2012) (quoting M.M., 189 N.J. at

279).

                                          II.

        The statutory best-interests test requires the Division to prove the

following four prongs by clear and convincing evidence:

              (1) The child's safety, health, or development has been
              or will continue to be endangered by the parental
              relationship;

              (2) The parent is unwilling or unable to eliminate the
              harm facing the child or is unable or unwilling to
              provide a safe and stable home for the child and the
              delay of permanent placement will add to the harm;

              (3) The [D]ivision has made reasonable efforts to
              provide services to help the parent correct the
              circumstances which led to the child's placement
              outside the home and the court has considered
              alternatives to termination of parental rights; and

              (4) Termination of parental rights will not do more
              harm than good.

              [N.J.S.A. 30:4C-15.1(a).]

                                          A.

        In Point I of his brief, S.L. challenges the trial judge's finding regarding

the third prong. He argues the resource parents were persuaded by the Division


                                                                              A-3440-20
                                          10
to choose KLG over adoption, believing KLG was not a form of permanency for

N.H. We find no merit to this contention.

      The record is clear the resource parents understood the difference between

KLG and adoption but were uncomfortable with the former because S.L. would

continue to litigate parenting decisions or seek to undo the KLG altogether, as

he attempted to do with the identified surrender.      As argued in the Law

Guardian's brief, the resource parents' concerns were not mistaken. N.J.S.A.

3B:12A-6(e)(4) preserves a parent's right to visitation or parenting time as

determined by the court, and N.J.S.A. 3B:12A-6(f) permits a parent to file an

application for return of the child.

      The resource mother's testimony shows she understood the differences

between KLG and adoption. She explained that she and her husband, who had

adopted twice before, at first hesitated to adopt N.H. because they were

concerned about his substantial care needs. However, the couple ultimately

agreed to adopt, and she explained their reasoning as follows: "We love [N.H.]

so much. And we have . . . good ties. And my husband's like, we can do this

. . . . It's not going to be easy but we've got this." The caseworker and the

expert's testimony echoed the resource mother's description of the decision -

making process.     The caseworker also testified the Division provided the


                                                                          A-3440-20
                                       11
resource parents with its standard form outlining the differences between KLG

and adoption.

      The record does not support S.L.'s contention that the resource parents'

path leading to adoption was borne of misinformation by the Divisi on.

Inasmuch as we are convinced the resource parents were not misled, KLG also

was not an option because adoption was feasible and likely under the facts of

this case. N.J. Div. of Youth & Fam. Servs. v. P.P., 180 N.J. 494, 508-10 (2004).

                                        B.

      In Point V of his brief, S.L. argues the trial judge's findings regarding the

fourth statutory prong were flawed. He asserts the judge failed to consider the

harms to N.H. by terminating parental rights, which in turn, would terminate his

right to financial support from S.L., including his VA benefits. He notes the

Law Guardian could not waive N.H.'s right to child support.

      N.J.S.A. 30:4C-15.1(a)(4) "serves as a fail-safe against termination even

where the remaining standards have been met." N.J. Div. of Youth & Fam.

Servs. v. E.P., 196 N.J. 88, 108 (2008) (quoting N.J. Div. of Youth & Fam.

Servs. v. G.L., 191 N.J. 596, 609 (2007)). "The question ultimately is not

whether a biological mother or father is a worthy parent, but whether a child's

interests will best be served by completely terminating the child's relationship


                                                                             A-3440-20
                                       12
with that parent." Ibid. (quoting N.J. Div. of Youth & Fam. Servs. v. A.W., 103

N.J. 591, 610 (1986)).

      "It also is widely understood that a 'child deeply needs association with a

nurturing adult' and that 'permanence in itself is an important part of that

nurture.'" Ibid. (quoting A.W., 103 N.J. at 610). N.J.S.A. 30:4C-15.1(a)(4) is

deemed satisfied "where it is shown that the bond with [the resource] parents is

strong and, in comparison, the bond with the natural parent is not as strong[.]"

In re Guardianship of K.H.O., 161 N.J. 337, 363 (1999). The Division "should

offer testimony of a 'well[-]qualified expert who has had [the] full opportunity

to make a comprehensive, objective, and informed evaluation' of the child's

relationship with both the natural parents and the [resource] parents." M.M.,

189 N.J. at 281 (quoting In re Guardianship of J.C., 129 N.J. 1, 19 (1992)).

      At the outset, we note this argument was not raised at trial. However, we

will address it because guardianship matters are categorically matters of great

public interest. See Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973)

(holding an appellate court need not consider questions not properly presented

to a trial court, unless the issue raised relates to the jurisdiction of the trial court

or concerns a matter of great public interest).




                                                                                 A-3440-20
                                          13
      We are unpersuaded by S.L.'s arguments.          The entry of a judgment

granting guardianship does not terminate a parent's support obligation. See

N.J.S.A. 9:2-20 ("The judgment so entered, unless otherwise specified therein,

shall not affect the duties of the parents, custodian or guardian with respect to

support and maintenance of the child."). The judgment entered here did not

terminate S.L.'s support obligation. Even if it did, we are not convinced it would

undo the trial judge's prong four findings and the unrebutted expert testimony

ungirding the findings that a termination of parental rights would not do more

harm than good.      Indeed, the Division's expert not only conducted two

psychological examinations of S.L. but performed two bonding evaluations. His

detailed testimony that N.H.'s bond with the resource parents was "strong" and

"centrally important" to the child, and that N.H. would suffer "a traumatic set of

losses" by losing his resource parents that S.L. would be unable to mitigate was

unrebutted.

                                       III.

      In Point II of his brief, S.L. challenges the court's decision to relieve the

GAL. S.L. argues the GAL's report was inadequate because he interviewed S.L.

by telephone and did not review his VA records or consider the fact he had a

financial fiduciary. S.L. argues the judge's reliance on the Division's expert was


                                                                             A-3440-20
                                       14
also error because the expert was biased in favor of the Division and the expert's

evaluation was for purposes of determining parental capacity not mental

capacity. S.L. asserts a competency hearing was required under Rule 4:86.

      Pursuant to Rule 4:26-2, when a GAL is appointed for a party the court

directs the GAL to conduct an investigation to determine the party's "mental

capacity and then to make a recommendation to the court whether [his or] her

best interests require[] the filing of an action for a limited or general

guardianship . . . in accordance with Rule 4:86." S.T. v. 1515 Broad St., LLC,

241 N.J. 257, 277 (2020). "The [GAL's] recommendations are not binding on

the court; ultimately the court must make its own independent factfindings." Id.

at 278-79.

      The overwhelming weight of the evidence shows S.L. was not mentally

incapacitated. As we recounted, the court twice appointed GALs who, after

investigating, advised the court S.L. did not need a guardian. Defense counsel

informed the court likewise on more than one occasion. The GAL explained he

interviewed S.L. by telephone due to COVID-19 restrictions. S.L. has not

shown how this impacted the GAL's recommendation. Furthermore, the court

questioned S.L. at the surrender hearing and at a hearing preceding the trial after

it vacated the surrender and he testified he did not require a guardian. The court


                                                                             A-3440-20
                                       15
also had the benefit of the Division's expert report and testimony, showing that

despite S.L.'s deficits, he understood the proceedings and was competent. The

fact S.L. had a financial fiduciary does not convince us he required a guardian,

because the scope of a financial fiduciary's duties is limited to managing a

veteran's financial benefits. 38 C.F.R. § 13.30. Indeed, at trial S.L. testified he

managed his social security disability funds himself. We discern no abuse of

discretion in the court's decision to relieve the GAL and let S.L. proceed to trial

with defense counsel.

                                       IV.

      In Point III of his brief, S.L. alleges ineffective assistance of counsel

because trial counsel did not ask the court for an adverse inference against the

Division due to the resource father's non-appearance at trial. He claims the

resource father's absence evidenced the fact he did not want to adopt N.H.

Additionally, S.L. argues counsel was ineffective because he did not seek a

mistrial on grounds that S.L. could not proceed to trial without a guardian.

      In New Jersey Division of Youth and Family Services v. B.R., our

Supreme Court held parents who are the subject of a termination of parental

rights proceeding have the right to effective assistance of counsel. 192 N.J. 301,

304 (2006).    Whether counsel rendered effective assistance to a parent is


                                                                             A-3440-20
                                       16
reviewed through whether "(1) counsel's performance must be objectively

deficient—i.e., it must fall outside the broad range of professionally acceptable

performance; and (2) counsel's deficient performance must prejudice the

defense—i.e., there must be 'a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. '"

Id. at 307 (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)).

      The failure to seek an adverse inference against the Division for the

resource father's absence did not constitute ineffective assistance of counsel

because the Division is not mandated to call resource parents to testify. N.J.

Div. of Child Prot. & Perm. v. M.M., 459 N.J. Super. 246, 275 (App. Div. 2019).

Even if this were the case, we have stated: "For an inference to be drawn from

the nonproduction of a witness it must appear that the person was within the

power of the party to produce and that his testimony would have been superior

to that already utilized in respect [of] the fact to be proved."          State v.

Washington, 408 N.J. Super. 564, 577 (App. Div. 2009) (alteration in original)

(quoting State v. Clawans, 38 N.J. 162, 171 (1962)). Notwithstanding the

opportunity for the defense to call the resource father as a witness, his testimony

would have been cumulative from his wife's, the caseworker's, and the expert's




                                                                             A-3440-20
                                       17
testimony—all of whom described the resource parents' initial concerns and the

deliberation process leading to the decision to adopt N.H.

      We likewise reject S.L.'s claims trial counsel was ineffective for not

seeking a mistrial over S.L.'s alleged incapacity. As we explained in section III,

the court did not abuse its discretion in finding S.L. was competent to proceed

to trial. Therefore, trial counsel was not ineffective for seeking mistrial on this

issue. Moreover, as the Division notes in its brief, if trial counsel had argued

S.L. lacked capacity it would have undermined the claim that he could parent

N.H. and the overall defense to the termination of parental rights.

      S.L.'s claims do not convince us counsel rendered constitutionally

defective representation. Neither Strickland prong has been met.

                                        V.

      Finally, in Point IV of his brief, S.L. argues the Division should have

served his financial fiduciary because he was completely disabled. He asserts

the failure to do so meant the court lacked jurisdiction and mandates a reversal

of the guardianship judgment.

      Although this argument was not raised before the trial judge, it goes to the

court's jurisdiction and therefore we must address it. Nieder, 62 N.J. at 234.

The guardianship complaint was served on S.L. personally in accordance with


                                                                             A-3440-20
                                       18
Rule 4:4-4. He was represented by counsel and two GALs who did not contest

the service issue and is arguably equitably estopped from asserting it now on

appeal. See Knorr v. Smeal, 178 N.J. 169, 178 (2003) (holding that equitable

estoppel is intended to "prevent injustice by not permitting a party to repudiate

a course of action on which another party has relied to his detriment.").

Regardless, there was no evidence the financial fiduciary did anything other than

administer S.L.'s VA benefits. For these reasons, this argument lacks sufficient

merit to warrant further discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-3440-20
                                      19